MORROW, Presiding Judge.
The offense is robbery; penalty assessed at confinement in the penitentiary for twenty years.
The indictment was filed in Lamb county. There was a change of venue to Hale county.
The indictment and other proceedings appear regular.
The only charge requested was given to the jury.. •
The facts heard are not before this court; nor do we find in the record any bills of exception.
The matters set up in the motion for new trial save that which complains of the change of venue are not matters which, in the absence of the statement of facts, this court is able to appraise. We have perceived nothing in the order changing the venue which would do violence to the law or infringe upon the rights of the accused.
The judgment is affirmed.